DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2020 has been entered.
Claim 18 was canceled. Claims 1-4, 6, 8, 12-13, 16, 19-22, 24, and 26 are currently pending and subject to examination below.

Claim Objections
Claims 2, 8, 16 and 19 are objected to because of the following informalities: 
In claims 2 and 16, please remove the extra space before the period at the end of the claims.
Claim 2 recites “at least 4 ng/ml for CT and 80 ng/ml for HFBP”. It appears that Applicant intends “at least” to refer to both thresholds (i.e. to both 4 ng/ml and 80 ng/ml, not just to 4 ng/ml). For clarity, it is suggested that the claim refer to “at least 4 ng/ml for CT and at least 80 ng/ml for HFBP”. If this is not consistent with Applicant’s intended meaning, other clarification is requested.
Similarly, in claim 8, it appears that “at least” is intended to also apply to “10 ng/ml for HFBP”, and so for clarity the claim should recite “at least 1 ng/ml for CT and at least 10 ng/ml for HFBP”. 
Claim 16 refers to “one or more bands differing in the concentrations of CT and HFBP which are adapted to provide a visible signal”. It is understood that Applicant intends to refer here to one or more bands differing in the threshold concentrations of CT and HFBP in a sample that would result in production of a visible signal (when the sample is applied to the device). However, as written the claim may present confusion. It appears to state that the concentrations of CT and HFBP per se are adapted to provide a visible signal. Additionally, the claim might be misunderstood as suggesting that the bands actually contain CT and HFBP. Please reword to clarify intended meaning per the specification.
Claim 19 refers to “one or two blood samples” but then subsequently to “said blood sample” in the singular, as well as to “said blood sample(s)”. Please use consistent terminology throughout the claims when referring back to the same element.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 8, 12-13, 16, 19-22, 24, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include:  (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art. See MPEP 2163.

As far as structure, the claims recite an immunoassay strip having a mixture of antibodies or conjugates thereof specific to CT and HFBP immobilized in the immunoassay strip in one or more bands. See claim 1. Claims 2, 8, 16, and 19 invoke additional mixtures of antibodies or conjugates thereof.
The claims also recite functional language. Specifically, claim 1 recites:
…the mixture simultaneously reacting with CT and HFBP and providing a visible signal if the concentration of said two markers is higher than a certain predetermined threshold, the threshold being 0.5 ng/ml for CT and 5 ng/ml for HFBP, said visible signal indicating an AMI event in the critical period of between 1 and 4 hours from its occurrence, thereby allowing an early treatment of said AMI event which is conducive to reducing myocardial necrosis in said donor.

Claim 1 therefore defines the device in terms of its ability to produce a visible signal only when the concentration of both markers exceeds specific thresholds, 0.5 ng/ml for CT and 5 ng/ml for HFBP. Additionally, claim 1 also defines the device in terms of intended use in a clinical context of indicating AMI.
Claim 2 recites similar functional language relating to the ability of the mixture of antibodies or antibody conjugates to provide a visual signal at certain threshold levels:
…another mixture of said antibodies or antibody conjugates adapted to provide visual indication that an AMI event occurred in said donor at least nine hours ago, said other mixture being adapted to provide said visual indication when at least for which said threshold is 4 ng/ml for CT and 80 ng/ml for HFBP are present in said sample
 
Claim 6 recites functional language as follows, expressing that the device would produce a signal differently depending on whether only one marker alone is present in the sample:


Claims 16, 19, 22 and 24 recite functional language relating to the thresholds similarly to that above, while also conveying that there are two or more mixtures of antibodies/conjugates giving rise to different bands with different threshold concentrations for producing visible signal.
Claim 20 also recites that the device is “adapted to generate visible signals suitable to produce an assessment…”, with further details of the assessment recited in claim 21.
In summary, the claims employ functional language to convey that the mixture of antibodies or conjugates thereof is capable of producing a visible signal when the concentration of CT and HFBP are above specific threshold levels.
However, the specification fails to demonstrate evidence of possession of all antibody mixtures and devices capable of producing the claimed functional results.
Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. Amgen v. Sanofi describes how when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself; not just a description of the sequence to which the antibody binds. Amgen, 872 F.3d at 1378-79.
Office guidance has been updated to reflect that adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. See the Memorandum dated February 22, 2018 entitled “Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials” available at https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)) (emphasis added).
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number* of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69) (emphasis added).
It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date” (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964)(emphasis added).
In the present case, however, there is insufficient evidence of such an established structure-function correlation in the case of antibodies having the function of producing a visible signal if the concentration of CT and HFBP is higher than the specified threshold levels, e.g. 0.5 ng/ml for CT and 5 ng/ml for HFBP as in independent claim 1.

Disclosure of drawings or structural chemical formulas/ Actual Reduction to Practice
The specification reports an Example, but does not specify the particulars of the antibodies that were used. The Example refers in general to antibodies directed against CT or HFBP, but does not (for example) give the sequences of any antibodies nor disclose any novel or 

Relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation
As noted above, the specification only describes the antibodies in general terms as being specific for CT or HFBP.
However, there is no recognized structure/function correlation for the specific functions claimed – i.e. that the antibodies produce a visible signal only when CT and HFBP are above the specific threshold levels as recited (e.g. 0.5 ng/ml for CT and 5 ng/ml for HFBP as in independent claim 1).
Chelobanov et al. (RU 113847 U1, discussed in further detail below), teaches a device meeting the structural requirements of claim 1. The prior art device contains a mixture of antibodies specific for CT and HFBP.
However, Applicant argues that the device of Chelobanov et al. has a different detection threshold than that claimed (see Applicant’s 1.132 Declaration at item 9).
Therefore, there is no structure/function correlation for a mixture of antibodies or conjugates thereof. Applicant’s remarks indicate that not all antibody mixtures, specified at this high level of generality as being specific for CT and HFBP, would produce visible signal at the specific threshold levels as claimed.
It is not possible to envision what antibody mixtures would possess the claimed functional properties. The disclosure does not identify how the antibody mixture differed from 
The characteristics defining the antibodies are unknown, as reciting function (that the antibody mixture provides a visible signal if the concentration of the markers exceeds particular thresholds) only sets forth what the antibodies do and not what they are. There is no disclosed partial structure or other common structural features, common to the members of the genus, which are responsible for conferring the desired function.
The specification fails to disclose, for example, what particular amino acid residues of the antibodies might be responsible for conferring the desired functional property of producing a visible signal at specific predetermined thresholds. In other words, there is no disclosure of any structure/function correlation.
Recent court cases have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See AbbVie Deutschland GmbH v. Janssen Biotech. Inc. as well as Amgen v. Sanofi, as discussed above. Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it.
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the 

Level of skill and knowledge in the art
The level of skill in the art is high. In particular, methods for making and/or screening antibodies with desired binding properties were well known in the art at the time of the invention. At the same time, however, it was not within the skill of the art to predict whether a given antibody or mixture would exhibit particular binding properties. 

Predictability in the art 
Correlation between structure and function is less likely for antibodies than for other molecules. Antibody structure cannot be easily predicted. Antibody structure is highly variable. The complementary determining regions (CDRs) of antibodies are generally considered to be the region of contact between the antibody and the antigen. See Janeway et al. (Immunobiology: the Immune System in Health and Disease (1999), Elsevier Science Ltd/Garland Publishing, New York, NY, Fourth Edition, pages 86-88), see sections 3-6 and 3-7, and Almagro et al. (“Humanization of Antibodies”, Frontiers in Bioscience 13, 1619-1633, 2008) at introduction and section 4. While antibody CDRs are necessary for binding, they are highly diverse in structure, and their sequence does not correlate to binding in a predictable fashion.
For example, Goel et al. (“Plasticity within the Antigen Combining Site May Manifest as Molecular Mimicry in the Humoral Immune Response”, The Journal of Immunology 173(12):7358-7367, 2004) made three antibodies that bind to the same 12-mer but have very different CDRs (see Figures 2-3 in particular).

Like Edwards, Lloyd et al. ("Modelling the human immune response: performance of a 10e11 human antibody repertoire against a broad panel of therapeutically relevant antigens", Protein Engineering, Design and Selection, Volume 22, Issue 3, 1 March 2009, Pages 159–168, https://doi.org/10.1093/protein/gzn058) shows a repertoire of 1x1011 human antibody variable regions can generate large numbers of unique, biologically active scFvs against a variety of polypeptide targets (see e.g., at page 161-62 bridging paragraph and in Table 1, cited herewith). Lloyd et al. found that on average, about 120 different antibodies in a library can bind to a given antigen.
As further illustration of the unpredictability in the art, Brown et al. (“Tolerance of single, but not multiple, amino acid replacements in antibody VH CDR 2: a means of minimizing B cell wastage from somatic hypermutation?”, J Immunol. 1996 May;156(9):3285-91), describes how a one amino acid change in the VHCDR2 of a particular antibody was tolerated whereas, 
Vajdos et al. (“Comprehensive functional maps of the antigen-binding site of an anti-ErbB2 antibody obtained with shotgun scanning mutagenesis” J Mol Biol. 2002 Jul 5;320(2):415-28, DOI: 10.1016/S0022-2836(02)00264-4) teach that amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (see especially at 416). Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen.
In view of the above, one cannot visualize or recognize the identities of the members of the genus that exhibit the claimed functional properties. Given the highly diverse nature of antibodies, and particularly the highly variable structure of antibodies in their CDR regions which are responsible for antigen binding, one cannot envision the structure of an antibody merely by knowing its binding characteristics. 
Although Applicants disclose an apparent reduction to practice, since there are no details disclosed regarding the antibody mixture, one cannot envision the structures of those antibodies that would produce a visible signal in response to the specific thresholds as claimed.
Claims 20-21 also lack written description for similar reasons as above. The claims recite that the device is “adapted to” provide an assessment (claim 20) and that the visible signals are somehow adapted to provide an assessment of the time elapsed since an AMI event (claim 21). However, the claims encompass all means by which the device is so “adapted”, without specifying how these functions are actually achieved. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 recites the limitation “the mixture simultaneously reacting with CT and HFBP and providing a visible signal if the concentration of said markers is higher than a certain predetermined threshold, the threshold being 0.5 ng/ml for CT and 5 ng/ml for HFBP, said visible signal rapidly and reliably indicating an AMI event in the critical period of between 1 and 4 hours from its occurrence, thereby reducing myocardial necrosis in said donor”, which is considered vague and indefinite. 
Similarly, claim 2 recites “another mixture of antibody conjugates adapted to provide visual indication that an AMI even occurred in said donor at least nine hours ago, said other mixture being adapted to provide said visible indication when at least 4 ng/ml for CT and 80 ng/ml for HFBP are present in said sample”.
Claim 8 recites similar functional language: “another mixture of said antibodies or antibody conjugates adapted to provide visual indication that an AMI event occurred in said 
Claim 6 also uses functional language in relation to the thresholds. 
Claims 20 and 21, as currently amended, also recite functional language that renders the claims indefinite. Claim 20 recites that the device is “adapted to generate visible signals suitable to provide an assessment…based either on comparing the intensities….or on comparing two signals…wherein said assessment optionally provides an estimation of the time elapsed between taking the sample and the AMI event. 
Claim 21 as currently amended recites “said visible signals are adapted to provide an assessment of the time elapsed between taking the sample and the AMI event”. 
Claim 26 refers to “improving the accuracy in assessing the time of the AMI event”.
Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., without specifying any way to achieve those results) is unclear. In this case, the claims only express a problem solved or intended result, but do not specify what structures, materials, or acts in the claim perform the noted functions. 
Here, the claims do not provide a discernable boundary on what performs the function. The claim limitations are unclear as they merely state a function without providing any indication about how the function is performed. 
The limitations as noted above are purely functional and fail to impart any clear structure to the claimed device. As set forth in MPEP 2173.05, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope 
The claims do not describe how the mixture achieves the desired functions relating to providing a threshold. The claims similarly refer to the device being “adapted to” perform functions without describing how the device is adapted.
In this case, the recited functions do not appear to necessarily follow from (are not an inherent property of) the mixture of antibodies immobilized in immunoassay strip as recited in the claim. 
The recited functions (providing a visible signal only at specific ng/ml thresholds) might be achieved/ impacted by numerous factors such as the particular antibodies and their affinities, their concentrations, whether the antibodies are used as capture antibodies or as labeled conjugates, the manner of immobilization; as well as by various structural features of the immunoassay, or by additional reagents that are subsequently added to the test strip during the performance of the assay (e.g., additional antibodies or developing reagents), by the reader used to read the signal from the test strip, or by a combination of any of these factors. 
Broadly saying that the mixture/device has particular thresholds renders it unclear by what means the presently claimed device is distinguished from similarly-structured devices that do not achieve the desired functional properties claimed. 
Similarly, broadly saying that the device/visible signals are “adapted to” generate signals or to provide an assessment of a highly specific clinical nature, renders it unclear by what means the presently claimed device is distinguished from those that do not achieve the desired 
As above, the recited functions do not appear to necessarily follow from (is not an inherent property of) the structure recited in the claim. A device or a visible signal would not, in itself, equate with a clinical assessment and so it is unclear how the signals provide an assessment as claimed. It is unclear whether the device requires some particular structure of the test strip or if such limitations are directed to the intended use of the device (i.e., how the measurement results are interpreted by a user or clinician). 
For all of these reasons, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g).
Claim 16 recites the limitation “said one or more bands” in lines 2-3. There is insufficient antecedent basis for this limitation in the claims. Claim 16 previously recites “one or more narrow bands”, however, claim 1 also refers to “one or more bands”. There is no requirement that the bands of claim 1 are one and the same as the bands of claim 16. As a result, it is not clear what bands “said more bands” in claim 16 are referring back to. Clarification is needed as to whether the claim is referencing the bands of claim 1, the bands of claim 16, or a combination of both of these. 
A possible remedy would be to refer to “said one or more narrow bands”, if this is consistent with Applicant’s intended meaning.
Claim 19 recites “one or several narrow bands” (lines 3-4) but then subsequently recites “wherein said several narrow bands…” (line 7). This language renders the scope of the claim unclear as to whether the claim requires several narrow bands, or if there could be only one.
Claim 26 recites:


A single claim which claims both an apparatus and method steps of using the apparatus is indefinite under 35 U.S.C. 112(b). In the present case the limitation creates confusion as to when direct infringement occurs because the limitation is not directed to the device itself. See MPEP 2173.05(p).  
In this case, claim 26 is directed to a device/apparatus, i.e. to a product or article or manufacture. At the same time, the claim also appears to set forth process steps (“wherein said two samples are taken…).
Additionally, the claim ties the desired function of “improving the accuracy…” to the taking of two samples. But as above, the claimed invention is a device, not a process. As noted above, the use of functional language renders the claim indefinite because it is unclear how the claimed device accomplishes the desired function of improving accuracy. It is unclear what if anything is different about a device capable of improving accuracy, or if (as suggested by the claim language) this is exclusively the result of operating the device in a certain manner i.e. by using two samples as claimed. 
Since the claim only refers to additional process steps and does not make clear what structures of the device contribute to the desired function, one of ordinary skill in the art would not be able to draw a clear boundary between what is and what is not covered by the claim. See MPEP 2173.05(g).
Claims 2-4, 6, 8, 12-13, 16, 19-22, 24, and 26 are also rejected for depending from claim 1 and failing to remedy the deficiencies thereof.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4, 6, and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 3-4 and 6 recite details regarding “said threshold”, referring to the threshold of claim 1. However, claim 1 as currently amended now recites a specific numerical threshold (“the threshold being 0.5 ng/ml for CT and 5 ng/ml for HFBP”). 
The additional descriptions of the thresholds in claims 3-4 and 6 do not further limit the claims because the threshold of claim 1 is already limited to an exact number(s).
Put another way, independent claim 1 now gives precise numbers for the thresholds. The manner in which the numbers might have been originally chosen or derived does not change those numbers. Similarly, specifying additional details about the numbers, such as how they would relate to a population, does not change the value of the numbers in any way. Therefore, it is maintained that these dependent claims do not add any further limitation. They may have done so for original claim 1 (which did not specify ng/ml values) - but this is no longer the case.
Claim 26 refers to “said two samples are taken from one donor at two different times”, thereby indicating that blood samples to be tested by the device comprises two samples taken at 
This limitation does not impart any particular structure or configuration to the claimed device and appears to be drawn to an intended use of the device, which fails to distinguish the device from the prior art. Therefore, the instant limitation fails to further limit the claimed device. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-4, 6, 8, 12-13, 16, 19-22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chelobanov et al. (RU 113847 U1, IDS entered on 12/27/2019) in view of Brennan et al. (U.S. 2014/0370502 A1) and Hess et al. (U.S. 2010/0159491 A1).
Chelobanov et al. teach devices for immunochromatographic detection of protein markers of myocardial infarction in blood, specifically the markers cardiac troponin I and cardiac fatty acid binding protein (abstract and third paragraph of the Description). 
It is noted that cardiac fatty acid binding protein is also referred to as “BSZHK” or “sBSZhK” in some instances in the translation supplied by Applicant, and as “sBCLC” in the attached Google Patents translation (see below). However, is clear that Chelobanov et al. are in fact teaching the same HFBP marker as recited instantly – see Description second paragraph, where the molecular weight for the protein is given as 15 kDa, as well as the fourth paragraph of the Description, which refers to anti-h-fabp (cardiac fatty acid binding protein) antibodies.
See also similar content in the attached translation by Google Patents (retrieved from https://patents.google.com/patent/RU113847U1/en?oq=ru113847 on 4/30/2020, 8 pages).
The device of Chelobanov et al. is taught for the purpose of determining  myocardial infarction, including in the subacute phase, by detecting the markers in human blood (title, Description third paragraph). Accordingly, the prior art device would be capable of performing the intended use as recited in the preamble of claim 1.
Furthermore, Chelobanov et al. teach that the device contains a mixture of antibodies specific for HFBP and antibodies specific for troponin I, both of which are conjugated to 
In the alternative, Chelobanov et al. also teach a test zone 12 comprising a mixture of adsorbed (immobilized) antibodies specific for HFBP and antibodies specific for CT, thereby also reading on a mixture prepared by mixing antibodies specific to HFBP and CT and immobilizing them in an immunoassay strip in one or more bands.
See Chelobanov et al. for example at abstract, claim 1, as well as in the Description. The following is excerpted from the attached Google Patents translation on page 3:
…the conjugate of colloidal gold particles with the first (F9) monoclonal mouse antibodies specific for cardiac protein binding fatty acids and a conjugate of colloidal gold particles with the first (I-60) murine monoclonal antibodies specific for troponin I are a mixture that is impregnated with a strip on the conjugate pad…

…the conjugate of colloidal gold particles with the first (F9) monoclonal mouse antibodies specific for a cardiac protein that binds fatty acids and conjugate of colloidal gold particles with the first (I-60) murine monoclonal antibodies specific for troponin I are a mixture with which this band is impregnated (11)…

The test zone formed on the chromatographic membrane (7) is made in the form of one transverse test strip (12), and the adsorbed second (F10) monoclonal mouse antibodies s specific for the cardiac protein that binds fatty acids and the adsorbed second (IC-19) monoclonal antibodies to troponin I are a mixture of these components, which is impregnated with a test strip (12).


    PNG
    media_image1.png
    418
    1229
    media_image1.png
    Greyscale

Furthermore, since the mixtures contain both antibodies specific for cardiac protein binding fatty acids (HFBP) and antibodies specific for troponin I, the mixtures being co-located in the same regions (11 and 12), the mixture would be capable of performing the intended use of “simultaneously reacting with CT and HFBP” since the sample would reach and react with both conjugated antibodies at the same time.
Chelobanov et al. further teach that the test strip band 12 turns purple in the presence of HFBP and/or CT in the test sample at concentrations above a threshold value (see for example at page 4 of the attached Google Patents translation), thereby reading on providing a visible signal if the concentration of said markers is higher than a predetermined threshold.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In this case, the limitations in claim 1 regarding “said visible signal indicating an AMI event in the critical period of between 1 and 4 hours from its occurrence, thereby allowing an early treatment of said AMI even which is conducive to reducing myocardial necrosis in said 
In this case, Chelobanov et al. teach that their device allows for rapid diagnosis of myocardial infarction (abstract; Description, first to third paragraphs). See also page 4 of the attached Google Patents translation: “Results are determined visually within 5-30 minutes”. 
Chelobanov et al.  further teach that their device allows for diagnosis of myocardial infarction regardless of the time interval from the onset of pain, to decide on urgent hospitalization of the patient (see for example at page 4 of the attached Google Patents translation, as well as the title and abstract). Therefore, the prior art device would be capable of being used at any time, including between 1 and 4 hours as recited, and the results obtained from the device could also be used to decide on hospitalization of the patient, where the patient could presumably then be treated, including treatments to reduce myocardial necrosis. The reference also teaches that HFBP is the earliest marker of myocardial necrosis (Description at second paragraph).
Additionally, the reference indicates that the device provides sensitivity, specificity and accuracy comparable to commercial tests (Table 2 and accompanying discussion, see pages 4-5 of the Google Patents translation), thereby reading on “reliably” indicating when this terminology is given its broadest reasonable interpretation. 
Therefore, the evidence of record therefore indicates that the prior art device would also be capable of performing the intended use as recited. This is the case similarly for the intended use recitations in dependent claims 8, 20-22, 24, and 26.

Chelobanov et al. differs from the claimed invention in that the reference fails to specifically teach a threshold of 0.5 ng/ml for CT and 5 ng/ml for HFBP.
However, Brennan et al. teach lateral flow devices akin to those of Chelobanov et al. for detecting the presence of two or more threshold levels of markers, including cardiac troponins (e.g., cTnT or cTnI), which can indicate myocardial infarction and other acute cardiac events (abstract, [0004]-[0007]). 
Brennan et al. teach that equipping the device to detect threshold levels can enhance the sensitivity and/or specificity and/or range of the test, and/or to provide for more specific clinical evaluation, i.e. to draw different specific clinical conclusions [0007], [0028]; see also at [0033]-[0035], [0047], [0064]-[0066], claim 41. This use of multiple thresholds also provides the opportunity to quickly evaluate medical treatment options, and may be useful to monitor progression of a disease state or medical condition by measuring the evaluation of the analyte level through serial measurements over a period of time [0028]. Brennan et al. teach that such a system with multiple thresholds may be particularly meaningful in evaluating subjects with acute chest pain or other symptoms of myocardial infarction (MI) [0035].
Brennan et al. provide guidance with regard to how to configure the device for detection of the biomarker at a plurality of threshold levels, by using antibodies of different affinities [0011], [0065]. The difference in antibody affinity allows for the capture of different amounts of the same analyte on the same test device, thereby detecting the analyte at different threshold 
Brennan et al. further teach that a threshold level of cTnI of approximately 0.5 ng/mL or more has a high specificity for MI, such that a subject whose blood levels of cTnI is about 0.5 ng/ml or more would likely be experiencing myocardial damage [0035].
Hess et al. also relates to diagnosis of myocardial infarction using the known markers cardiac troponin and HFBP (termed H-FABP in the reference; see abstract and [0002], [0006]-[0007], [0030]). Additionally, Hess et al. envision that such measurements can be performed using a variety of solid support materials, including test strips [0043], [0091]. Hess et al. also contemplate comparing measured levels of the markers to threshold or reference amounts, in order to assess the significance of the test results [0046]-[0048]. 
Hess et al. further teach that the threshold/reference amount may be chosen according to the desired sensitivity or specificity of the diagnosis [0047], [0048]. Hess et al. also teach that the person skilled in the art is familiar with methods to develop antibodies with higher affinity or specificity [0039].
Hess et al. exemplify reference amounts for HFBP of 4950 pg/ml, 5550 pg/ml or 6000 pg/ml or 5700 pg/ml [0049].
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). There is a motivation to optimize result-effective variables (MPEP 2144.05).
The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims .... These cases have critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990) (internal citations omitted).
It would have been obvious to one of ordinary skill in the art to arrive at the claimed invention by optimizing the values of the predetermined threshold levels in the device of Chelobanov et al., and/or by equipping the device to include additional threshold levels by applying the known technique of Brennan et al. in order to achieve a desired level of sensitivity and/or specificity, and/or to provide for more specific clinical evaluation. 
In particular, the teachings of Brennan and Hess indicate that the value of a threshold or reference level was recognized in the prior art to be a result-effective variable, impacting the sensitivity and specificity of a test as well as impacting the specific clinical conclusions that can be drawn from the test results. 
There is a motivation to optimize result-effective variables (MPEP 2144.05).
Absent evidence of criticality for the currently recited threshold values (e.g., 0.5 ng/ml for CT and 5 ng/ml for HFBP in claim 1), it would have been obvious to arrive at a device having these threshold values out of the course of routine optimization, for example by adding additional test regions with different thresholds. 
Furthermore, additional direction to the currently recited threshold values is found in Brennan and Hess. In particular, Brennan teaches as above that a level of cTnI (CT) of approximately 0.5 ng/mL or more has a high specificity for MI. Accordingly, it would have been obvious to adapt the Chelobanov device so as to have a test region capable of detecting CT at 
Similarly, as Hess taught threshold levels of HFBP of 4950 pg/ml, 5550 pg/ml or 6000 pg/ml or 5700 pg/ml, one of ordinary skill in the art could have arrived at the claimed threshold level of 5 ng/ml (i.e., 5000 pg/ml) simply by optimizing within the range of values as suggested by the prior art.
As above, one skilled in the art would have been motivated to do this in order to enhance the sensitivity and/or specificity and/or range of the test, and/or to provide for more specific clinical evaluation, i.e. to draw different specific clinical conclusions; as well as to provide the opportunity to quickly evaluate medical treatment options, and may be useful to monitor progression of a disease state or medical condition by measuring the evaluation of the analyte level through serial measurements over a period of time (as taught by Brennan). Further motivation is found in Hess, who similarly teach multiple thresholds for drawing different clinical conclusions and also express that threshold values are result-effective variables impacting the sensitivity and specificity of the test.
With respect to claims 2, 8, 22, and 24, it would have been further obvious to provide another mixture of immobilized antibodies and/or antibody conjugates having different thresholds by applying the known technique of Brennan. Absent evidence of criticality for the particular threshold levels as recited, as above it would have been obvious to arrive at the claimed thresholds out of the course of routine optimization, by optimizing the value of the thresholds which was a known result-effective variable. 
With respect to the recitation in claim 2 that “said visible signal indicating that AMI event occurred in said donor at least nine hours ago”, and similar recitations in claims 22 and 24, 
With respect to claim 12, Chelobanov et al. teach cardiac troponin I. Brennan et al. and Hess et al. also teach cardiac troponin I and troponin T (see, e.g., Brennan at [0005], Hess at [0007]).
With respect to claim 13, Chelobanov et al. teach as above that the antibody mixture may be adsorbed or immobilized in a lateral flow immunoassay strip. See for example the Figure and following passage from page 3 of the Google Patents translation:
The test zone formed on the chromatographic membrane (7) is made in the form of one transverse test strip (12), and the adsorbed second (F10) monoclonal mouse antibodies s specific for the cardiac protein that binds fatty acids and the adsorbed second (IC-19) monoclonal antibodies to troponin I are a mixture of these components, which is impregnated with a test strip (12).

Although Chelobanov et al. do not specifically describe their invention using the terminology of a “kit”, this terminology is not found to clearly further limit the scope of the claim beyond those structures already recited. In particular, this terminology of a “kit” does not clearly invoke any additional ingredients or provide antecedent basis for terms appearing in the body of the claim (such as specific packaging or container elements, for example). 
Notwithstanding the above, Hess et al. teach kits that collect together means for determining the amount of markers, whereby the means can be provided separately or within a single container, and may also contain a user’s manual for interpreting the results of the measurement(s) as well as instructions for correctly using the kit components [0090].

With respect to claims 16 and 19, Chelobanov et al. teaches immobilizing antibodies in strip 12 having a predetermined threshold, as discussed above with respect to claims 1 and 13. This strip 12 would read on a “narrow band” when this terminology is given its broadest reasonable interpretation, and in the absence of any specific definition for narrow in the context of the present invention. Similarly, Brennan teaches analogous capture zones also reading on narrow bands, and furthermore teaches multiple capture zones with different thresholds. Therefore, it would have been obvious to arrive at the claimed invention by modifying the device of Chelobanov so as to have multiple bands with multiple thresholds by applying the known technique of Brennan, and for the expected advantages as enumerated above.
With respect to the additional references in claims 19 and 26 relating to the use of “one or two blood samples”, as above such limitations would at best be directed to the intended use of the claimed device, and do not clearly result in any additional structural limitations. See MPEP 2115, material or article worked upon does not limit apparatus claims. As the prior art device would also be capable of being used to assess one or two blood samples, the prior art device meets the claim. Nevertheless, it is noted as above that Brennan do teach measuring the evaluation of the analyte level through serial measurements over a period of time.
Similarly, the features of claims 20-21 are at best directed to the intended use of the claimed device and do not result in any apparent structural device for the device itself.

Response to Arguments
Applicant's arguments filed 8/31/2020 have been fully considered.
§ 112(a)
The prior rejections are withdrawn in view of the amendments to claim 1 and the  cancellation of claim 18. However, see new grounds of rejection under this statute.
§ 112(b)
With respect to the rejection of claim 16 as being indefinite, Applicant states only that the amendments overcome the rejection. However, the claim as amended recites “said one or more bands”. It is maintained that this is problematic because there are bands recited in both claims 1 and 16. The bands of claim 1 could be different from the bands of claim 16 (the claim doesn’t specifically state one way or the other). As a result, simply stating “said one or more bands” does not make clear whether the claim is referencing the bands of claim 1, the bands of claim 16, or a combination of both of these.
With respect to the rejections for use of functional language (previous Office action at item 22), Applicant states only that the amendments overcome the rejection but does not specifically traverse the grounds of rejection, which are maintained for reasons of record as above.
§ 112(d)
Applicant states only that the amended claims as currently presented obviate the issues, but no amendments have been made to claims 4 or 6. The amendment made to claim 3 does not address the grounds of rejection. 
§ 103
Applicant’s arguments and evidence have been fully considered but are not found persuasive. The Declaration under 37 CFR 1.132 by Dr. Lotan argues for unexpected results, referring here to “the combination of signals” (Declaration item 7), however this feature seems to be already taught by the primary reference.
	Applicant also argues long-felt need. However, establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution. See MPEP § 716.04. Here, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long. In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the cited references, they would still be unable to solve the problem. For these reasons, the Examiner finds insufficient evidence of long-felt need.
	Applicant also argues that there was prejudice injected in the art by the Chelobanov reference, which teaches that it is not possible to detect CT at concentrations below 1 ng/ml, and HFBP at concentrations below 15 ng/ml.
	Initially, the examiner was unable to find this statement “not possible” in the Chelobanov reference. Furthermore, even though Chelobanov exemplifies higher thresholds, in this case lower thresholds were known to be possible. 
Brennan et al. report working examples of an immunoassay strip device in which cTnI was detected at concentrations as low as ~50 pg/ml [0096], Table 2, Fig. 10. Hess similarly teaches a threshold of ~5 ng/ml for HFBP and contemplate that immunoassay strip formats are possible.
The Declaration states that “nobody considered that this could be done”, but the arguments are not supported by extrinsic evidence. There is insufficient evidence that those of 
Furthermore, the Declaration is insufficient evidence of unexpected results because Applicant has not established a nexus between the merits of the invention and the asserted secondary considerations of unexpected results. The Declaration states only they “optimized those tests” (item 11) but does not explain in what way they were optimized. Applicant has not provided factual evidence in which the claimed invention is compared with the closest prior art. 
Whether evidence shows unexpected results is a question of fact and the party asserting unexpected results has the burden of proving that the results are unexpected. In re Geisler, 116 F.3d 1465, 1469-70, 43 USPQ2d 1362, 1364-5 (Fed. Cir. 1997). The evidence must be (1) commensurate in scope with the claimed subject matter, In re Clemens, 622 F.2d 1019, 1035, 206 USPQ 289, 296 (CCPA 1980), (2) show what was expected, to "properly evaluate whether a … property was unexpected", and (3) compare to the closest prior art. Pfizer v. Apotex, 480 F.3d 1348, 1370-71, 82 USPQ2d 1321, 1338 (Fed. Cir. 2007). 
The burden of demonstrating unexpected results rests on the party asserting them, and “it is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference.” In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). Moreover, it has been long held that “even though applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art, unless the claimed ranges ‘produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.” In re Huang, 100 F.3d 135, 139 (Fed. Cir. 1996) (quoting In re Aller, 220 F.2d 454, 456 (1955), and citing In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990)). 
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
In this case, the combination of references provides a reasonable expectation of success since Brennan and Hess explicitly state that CT and HFBP, respectively, can be detected at lower threshold levels than those exemplified by the Chelobanov device. It is also maintained that there is recognized motivation by ordinary artisans to optimize result-effective variables, such as threshold levels.
Lastly, arguments directed to “a diagnostic method” (Declaration at item 12) are not on point because the claimed invention is a device, not a method.
For all of these reasons, it is maintained that the evidence of non-obviousness fails to outweigh the evidence of obviousness.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE FOSTER whose telephone number is (571)272-8786.  The examiner can normally be reached M-F, 7-3 Eastern Standard Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi, can be reached at (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	/CHRISTINE FOSTER/            Primary Examiner, Art Unit 1699